Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Augustine Navarro, Appellant                          Appeal from the 427th District Court of
                                                      Travis County, Texas (Tr. Ct. No. D-1-DC-
No. 06-19-00007-CR        v.                          17-206016).       Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Augustine Navarro, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk